Citation Nr: 0945149	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  08-12 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
shell fragment wound to the left knee.  

2.  Entitlement to service connection for bilateral 
onychomycosis.  

3.  Entitlement to service connection for bilateral tinea 
pedis. 

4.  Entitlement to service connection for bilateral pes 
planus.  

5.  Entitlement to service connection for a right leg 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to 
November 1953.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 decision rendered by the 
Detroit, Michigan Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)


REMAND

The Board finds additional development of these claims is 
warranted to ensure that the record on appeal is fully 
developed.  

In denying the claims for bilateral tinea pedis, pes planus 
and a right leg disability, the RO advised the Veteran that 
new and material had not been submitted to reopen previously 
denied claims.  The Veteran, in statements submitted both 
before and after the adjudication of these claims, questioned 
whether there had been prior denials.  The Board has reviewed 
the record to determine if the Veteran ever filed a claim for 
these disabilities or if VA ever denied claims for these 
disabilities. 

As to whether there was a previous claim filed for these 
disabilities, the Board can find none.  Rather, the record 
reflects that upon discharge from service, the Veteran 
initially filed a claim seeking service connection for a left 
leg, head, back, and left arm condition.  The RO, in February 
1954, granted service connection for bilateral hearing loss, 
and in doing so, noted that there was no evidence of a 
current right leg condition.  This reference to the right leg 
was not an express adjudication of any pending claim, nor 
could it put the Veteran on reasonable notice that a claim 
for a right leg condition had been denied.  See generally 
Adams v. Shinseki, 568 F.3d 956 (Fed. Cir. 2009) (discussing 
the implicit denial rule for pending claims).  

Similarly, in February 1967, February 1968, and May 1969, the 
RO addressed the Veteran's claims for pension benefits.  In 
denying the claim for pension benefits in February 1967, the 
RO noted that the Veteran had an old right knee injury.  In 
denying the claims for pension benefits in February 1968 and 
May 1969, the RO again noted that the Veteran had an old 
right knee injury, and also had bilateral tinea pedis and pes 
planus.  It did not determine, however, whether any of the 
disabilities were related to his active duty service.  

The Board notes that a claim for pension is different from a 
claim for compensation based on a theory of service 
connection.  Pension, pursuant to 38 U.S.C.A. § 1521, is 
payable to each Veteran of a period of war who meets the 
service requirements and who is permanently and totally 
disabled from non-service-connected disability not the result 
of the Veteran's willful misconduct.  Basic entitlement to 
compensation for service connection, on the other hand, is 
payable for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation or a preexisting injury suffered or disease 
contracted in line of duty during active military duty.  
38 U.S.C.A. § 1110.  

As such, and because there were no prior claims for service 
connection for a right leg disability, bilateral tinea pedis, 
pes planus, or evidence that the Veteran could reasonably 
adduce that VA had denied claims for such, the Board has 
recharacterized the issues concerning the right leg, tinea 
pedis and pes planus as listed on the title page above.  

Having recharacterized these issues, the Board finds that 
they, and the related claim for service connection for 
onychomycosis and the claim for a compensable rating for a 
left knee disability, must be remanded to afford the Veteran 
a VA examination.  In this respect, VA is obliged to provide 
an examination when the record contains competent evidence 
that the claimant has a current disability or signs and 
symptoms of a current disability, the record indicates that 
the disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Here, there is evidence of a long standing foot condition, 
variously diagnosed.  There is also evidence that the Veteran 
was seen during service for complaints of painful feet, 
calluses, and pes planus.  It is unclear, however, whether 
any current foot condition or skin condition on the feet, to 
include tinea pedis, pes planus, or onychomycosis, is related 
to service.  Hence, an examination is necessary to decide the 
claims.  

As to the right leg claim, there is conflicting evidence as 
to whether a current right leg or knee condition was incurred 
during combat operations in Korea.  The Veteran served in 
combat operation in Korea and is in receipt of the Purple 
Heart medal.  Combat veterans are afforded special 
consideration and are given the benefit of the doubt in 
disability cases, i.e., in the case of any veteran who 
engaged in combat with the enemy in active service, 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service incurrence if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation in such service, and, to that end, 
every reasonable doubt shall be resolved in favor of the 
veteran.  See 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.304(d) (2009) 

The Veteran's DD-214 describes the wounds received in combat 
action as "LIA (Rt lower leg) 23 July 1953."  A service 
record dated on July 23, 1953, however, shows the injury 
occurring to the left knee.  No mention is made of the right 
leg or knee.  

Similarly, following discharge from service, when the Veteran 
filed a claim seeking service connection, he claimed 
compensation for disability of the left knee, rather than the 
right knee.  During a VA examination in February 1954, he 
reported to the examiner that "on July 23, 1953, in Korea, 
he was in a trench when an enemy shell exploded nearby 
throwing a shower of rocks against him.  He states that rocks 
struck his lower back, his left knee, his right elbow, and 
that ever since he has had aching pain, stiffness and 
soreness in these areas."  No mention was made of the right 
leg or knee.  There are service treatment records discussing 
the right leg and knee but not in the context of a combat 
injury.  For example, in January 1952, he reported that his 
right leg hurt following exercise.  A June 1952 record notes 
treatment for myalgia of both knees.  

Since additional medical evidence is needed to help resolve 
this issue, the Board finds that the Veteran should be 
afforded a VA examination that includes an opinion as to the 
likely etiology of any current right leg or knee disability.  

Similarly, there are potentially relevant outstanding VA 
treatment records that should be associated with the 
Veteran's claims file.  In statements of record, the Veteran 
indicated that he received medical treatment for the claimed 
disabilities from VA medical centers located in Jackson, 
Mississippi, New Orleans, Louisiana, Mobile, Alabama, 
Memphis, Tennessee, and Detroit, Michigan.  Recent VA medical 
records from Detroit, Michigan are associated with the claims 
file.  While it is unclear if such VA treatment records at 
the other identified VA medical facilities exist as they have 
not been associated with the record, the Board notes that the 
veteran has identified enough information to perform a search 
for such records.  See 38 C.F.R. § 3.159(c)(2)(i) (2009) 
(noting that for a search for VA records the claimant must 
provide enough information to identify and locate the 
existing records, including approximate time frames and the 
condition for which medical treatment was provided). 

It is further noted that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered in the constructive possession of VA adjudicators 
during the consideration of a claim, regardless of whether 
those records are physically on file.  Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Therefore, the Board finds that a remand is 
necessary so a reasonable effort can be made to search for 
these records and any other pertinent VA treatment records so 
they can be associated with the Veteran's VA claims folder.  

Accordingly, these matters are REMANDED to the RO, via the 
Appeals Management Center, for the following action:

1.  Obtain a copy of the Veteran's 
treatment records from the VA medical 
facilities in Jackson, Mississippi, New 
Orleans, Louisiana, Mobile, Alabama, 
Memphis, Tennessee and any recent 
treatment records (issued since the most 
recent supplemental statement of the 
case) from the medical facilities in 
Detroit, Michigan.  Associate any such 
records with the claims file.  If any 
records are unavailable or do not appear 
to exist, please document the file to 
that effect.  

2.  After the above development is 
complete, schedule the Veteran for an 
appropriate VA examination(s).  The 
claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner(s) in conjunction with the 
examination.  

The examiner(s) should describe the 
veteran's current nature and extent of 
the Veteran's service-connected residuals 
of a (1) shell fragment wound to the left 
knee, and the current nature, extent and 
etiology of any (2) right knee or leg 
disability, (3) a bilateral foot 
disability manifested by pes planus, and 
(4) any skin condition of the feet 
manifested by onychomycosis or tinea 
pedis.  

With respect to any disability of the (1) 
right leg or knee, or disability of the 
feet manifested by (2) pes planus, or 
skin condition of the feet manifested by 
(3) tinea pedis or (4) onychomycosis, 
please offer an opinion as to whether it 
is at least as likely as not (i.e., a 50 
percent or greater probability) that any 
such disability(ies) was/were incurred in 
or aggravated by active duty military 
service.  

In addition, and specifically to the 
claim for a right leg/knee disability, 
the examiner should offer an opinion as 
to whether such disability was consistent 
with an injury incurred during combat 
operations or is otherwise related to the 
Veteran's service.  

The examiner should be requested to 
provide a complete rationale for any 
opinion(s) offered.

3.  After completion of the above and any 
additional development deemed necessary, 
readjudicate the issues remaining on 
appeal.  If any benefit sought remains 
denied, the Veteran should be furnished 
an appropriate supplemental statement of 
the case and be afforded the opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


